DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Summary
	This communication is a First Office Action Non-Final on the merits.
Claims 17 - 34 are pending.
Claims 17 - 34 are rejected.

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 11/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hamataka (JPH08324689) in view of Cirio (US 2010/0077706 A1).

Regarding claim 17, Hamataka teaches an apparatus comprising a capping machine (See Figs 1-4, #A for a capping apparatus) for screwing a screw-closure onto a container (See Fig 1, #b for a container and #c for a cap), said capping machine being a rotary capping machine that rotates about a machine axis (See annotated Fig 1 below for machine axis), said capping machine comprising a support element (See support elements, #4 {Rotating Body}, #10 {Cylindrical Support Body}, #11 {Table}, #14 {Ring Gear}), said support element being a central and fixedly-mounted support element that is configured to be rotated by a first motor (See Fig 1, #15 illustrating a motor. See further at least ¶ [0027]) and around which a rotary support having capping arrangements is arranged (See at least Fig 1, #6 for "lid means." See further at least ¶ [0028], [0029], and [0035]), each of said capping arrangements comprising a (See Fig 1, #17) that is configured to be raised and lowered and to be rotated by a second motor that is controlled independently of said first motor (See at least Fig 1, #18 for "raising and lowering means" that raises and lowers the capping tools/capping arrangements. See further at least ¶ [0029] describing the raising and lowering of the lid covering means {#6, analogous to capping arrangements}. See further Fig 1, #5 {operating means/second motor}, #22 {rotating means}, and ¶'s [0029] - [0031] that describe that the second motor {#5} performs the raising and lowering of the capping tools/capping arrangements), each of said capping tools having, on an underside thereof, a capping head for receiving screw closures (See at least Fig 1, #17 for a capping head), said support element comprising a carrier (See Fig 1, #12) that comprises a bottom support (See Fig 1 illustrating the cylindrical support body {#10} that create a “bottom support”), wherein a top end of said carrier connects to a middle support that forms a bearing section that comprises a first rotary bearing (See annotated Fig 1 below for the identified middle support and bearing section/rotary bearing) and a rotary support (See structure of Fig 1, #20/21 for structure of rotary support), a top support (See annotated Fig 1 below {Fig 2}), a control element (See Fig 1, #21 for a control element {drive gear}) mounted so as to rotate about said machine axis and configured to be rotated by said second motor (See at least ¶'s [0030] - [0031] that describe that the control element {#21; drive gear} is rotatably driven by the second motor {#5}), wherein said second motor interacts with said capping tools to transfer controlled rotation to said capping heads (See at least Fig 1, #19 illustrating a "passive gear." See further at least ¶ [0036] describing that the passive gear is connected to the second motor {#5, operating means} to rotate the capping heads), a head plate that connects to said support element (See annotated Fig 1 below for head plate), and a control link (See Fig 1, #18), said control link (See Fig 1, #18 for the "non-rotating control link" for raising and lowering the capping heads when the capping assemblies rotate about the machine axis. See further ¶'s [0029] - [0033] that describes that the second motor {#5} engages with the control element for raising and lowering the capping heads), wherein said first and second motors comprise corresponding first and second drive-gear wheels (See Fig 1, #16 for drive gear of the 1st motor {#15}; see Fig 1, #26 for drive gear of 2nd motor {#5}), wherein said first drive-gear wheel rotates about an axis of rotation that is parallel to said machine axis (See annotated Fig 1 below) and meshes with a first crown-gear wheel that is arranged at said rotary support (See Fig 1, #14 for the gear that is arranged on the rotary support and meshes with the first drive gear wheel {#16}) and wherein said second drive-gear wheel is oriented parallel to said machine axis (See annotated Fig 1 below) and meshes with a second crown-gear wheel that is formed on said control element (See Fig 1, #21 for the gear that is arranged on the control element and meshes with the second drive gear wheel {#26}).

    PNG
    media_image1.png
    579
    405
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    517
    354
    media_image2.png
    Greyscale

Fig 1. Annotated Fig 1 of Hamataka illustrating the machine axis, head plate, and orientation of the 1st and 2nd motor axes in relationship to the machine axis (left), and the identified middle support that comprises a bearing section/rotary bearing (right).


    PNG
    media_image3.png
    560
    319
    media_image3.png
    Greyscale

Fig 2. Annotated Fig 1 illustrating the top support and the enclosed inner space.

	Hamataka teaches the claimed invention except for that the middle support, top support, and head plate are releasably connected. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the structure of Hamataka to make the support structure releasably separable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Nerwin v. Erlichman, 168 USPQ 177, 179. Further, MPEP § 2144.04 states: In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
However, it may be argued that that the above rationale does not adequately address the obviousness of wherein said middle support is configured to transition between being connected to a top support and being released from said top support, or wherein said top support is configured to transition between being connected to said head plate and being released from said head plate. Therefore, prior art is provided below to further reject the above claim elements.
	Cirio teaches wherein said middle support is configured to transition between being connected to a top support and being released from said top support (See annotated Fig 1 illustrating that a middle support is releasably connected to a top support via bolts); 
wherein said top support is configured to transition between being connected to said head plate and being released from said head plate (See annotated Fig 1 illustrating that a top support is releasably connected to a head plate via bolts).

    PNG
    media_image4.png
    577
    419
    media_image4.png
    Greyscale

Fig 3. Annotated Fig 1 of Cirio illustrating that a capping machine can be releasably connected at various locations via bolts.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamataka to incorporate the teachings of Cirio to include support structure releasably mountable to other support elements with the motivation of providing a way to modify the structure of the capping machine without requiring the 

Regarding claim 18, Hamataka and Cirio teach all of the elements described above. Hamataka further teaches the apparatus of claim 17, further comprising a shaft guide that extends parallel to said machine axis, said shaft guide being a shaft guide of one of said first and second motors (See Fig 1 illustrating a shaft guide of a first motor {#15} and a shaft guide {#24} of a second motor {#5}. See further annotated Fig 1 below illustrating the shaft guides and the respective axes parallel relative to the machine axis).

    PNG
    media_image5.png
    680
    474
    media_image5.png
    Greyscale

Fig 4. Annotated Fig 1 illustrating the parallel 1st and 2nd motor axes parallel to the machine axis.

Regarding claim 19, Hamataka and Cirio teach all of the elements described above. However, Hamataka does not specifically teach the apparatus of claim 17, further comprising a flange, wherein, as a result of said flange, said middle support transitions between being secured to said bottom support and being released from said bottom support.
	Cirio teaches the apparatus of claim 17, further comprising a flange, wherein, as a result of said flange, said middle support transitions between being secured to said bottom support and being released from said bottom support (See annotated Fig 1 of Cirio below illustrating the identified flanges).

    PNG
    media_image6.png
    498
    354
    media_image6.png
    Greyscale

Fig 5. Annotated Fig 1 of Cirio illustrating that a capping machine has flanges for connecting the support elements.


Regarding claim 20, Hamataka and Cirio teach all of the elements described above. However, Hamataka does not specifically teach the apparatus of claim 17, wherein said top support, said middle support, and said bottom support are detachable from said head plate.
Cirio teaches the apparatus of claim 17, wherein said top support, said middle support, and said bottom support are detachable from said head plate (See annotated Fig 1 of Cirio above {Fig 3} illustrating the top/middle/bottom support are detachable from the head plate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamataka to incorporate the teachings of Cirio to include support structure releasably mountable to other support elements with the motivation of providing a way to modify the structure of the capping machine without requiring the disassembly of the entire structure. Further, as stated above, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.

Regarding claim 21, Hamataka and Cirio teach all of the elements described above. Hamataka further teaches the apparatus of claim 17, wherein said control element is mounted at (See at least ¶'s [0030] - [0031] that describe that the control element {#21; drive gear} is rotatably driven by the second motor {#5}. See Fig 1 illustrating the control element {#21} is mounted on a rotary support {see structure of Fig 1, #20/21}).

Regarding claim 22, Hamataka and Cirio teach all of the elements described above. Hamataka further teaches the apparatus of claim 17, wherein said control element is mounted on said rotary support (See Fig 1 illustrating the control element {#21} is mounted on a rotary support {see structure of Fig 1, #20/21}).

Regarding claim 23, Hamataka and Cirio teach all of the elements described above. Hamataka further teaches the apparatus of claim 17, wherein said top support encloses an inner space that contains said machine axis and wherein a greater part of said first drive-gear wheel is arranged inside said inner space (See annotated Fig 1 illustrating the top support. The space below the top support can be interpreted as the "inner space" of the machine).

    PNG
    media_image3.png
    560
    319
    media_image3.png
    Greyscale

Fig 6. Annotated Fig 1 illustrating the top support and the enclosed inner space.

Regarding claim 24, Hamataka and Cirio teach all of the elements described above. Hamataka further teaches the apparatus of claim 23, wherein said top support is open over a machine sector in which said first drive-gear wheel meshes with said crown-gear wheel of said rotary support (See Fig 1 illustrating that the first drive gear wheel {#16} meshes with the crown gear wheel of the rotary support {#14}).

Regarding claim 25, Hamataka and Cirio teach all of the elements described above. Hamataka further teaches the apparatus of claim 23, wherein a shaft guide of said first motor extends inside said inner space and wherein said inner space is enclosed by said top support (See Fig 1 illustrating that the shaft guide of the first motor {#15} extends into the inner space enclosed by the top support {see annotated Fig 1 above in the rejection of claim 23}).

Regarding claim 26, Hamataka and Cirio teach all of the elements described above. Hamataka further teaches the apparatus of claim 17, wherein said top support comprises vertical support braces that are arranged around said machine axis and that are parallel to said machine axis (See annotated Fig 1 below for the identified vertical support braces that are parallel to the previously identified machine axis).

    PNG
    media_image7.png
    521
    530
    media_image7.png
    Greyscale

Fig 7. Annotated Fig 1 illustrating the vertical support braces parallel to the machine axis.

Regarding claim 27, Hamataka and Cirio teach all of the elements described above. Hamataka further teaches the apparatus of claim 17, wherein said control element comprises an outer crown-gear wheel that meshes with outer teeth that surround said capping heads (See Fig 1 illustrating that the control element {#21} meshes with a gear {#19} of the capping heads {#6}. See further at least ¶ [0030]).

Regarding claim 28, Hamataka and Cirio teach all of the elements described above. Hamataka further teaches the apparatus of claim 17, further comprising a runner that extends along an upper side of said rotatable capping tools, wherein said runner runs along said control link (See annotated Fig 1 below for the identified runner).

    PNG
    media_image8.png
    375
    302
    media_image8.png
    Greyscale

Fig 8. Annotated Fig 1 illustrating a runner that runs along the control link.

Regarding claim 29, Hamataka and Cirio teach all of the elements described above. Hamataka further teaches that the rotary support (See structure of Fig 1, #20/21 for structure of rotary support) is separated from the middle support (See annotated Fig 1 of Hamataka above {Fig 1} for the identified middle support and bearing section/rotary bearing) by between five centimeters and thirty centimeters (See at least Fig 1 of Hamataka illustrating that the distance between the rotary support and middle support is between 5 and 30 centimeters).
However, Hamataka does not specifically teach a screw flange for connecting a bottom support and a middle support.
Cirio teaches a screw flange for connecting a bottom support and a middle support (See at least annotated Fig 1 of Cirio above {see Figs 2 and 4 above} illustrating a screw flange connecting a bottom and middle support).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamataka to incorporate the teachings of Cirio to include support structure releasably mountable to other support elements with the motivation of providing a way to modify the structure of the capping machine without requiring the disassembly of the entire structure. Further, as stated above, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.

Regarding claim 30, Hamataka and Cirio teach all of the elements described above. Hamataka further teaches that the rotary support (See structure of Fig 1, #20/21 for structure of rotary support) is separated from the middle support (See annotated Fig 1 of Hamataka above {Fig 1} for the identified middle support and bearing section/rotary bearing) by no (See at least Fig 1 of Hamataka illustrating that the distance between the rotary support and middle support is between 5 and 30 centimeters).
However, Hamataka does not specifically teach a screw flange for connecting a bottom support and a middle support.
Cirio teaches a screw flange for connecting a bottom support and a middle support (See at least annotated Fig 1 of Cirio above {see Figs 3 and 4 above} illustrating a screw flange connecting a bottom and middle support).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamataka to incorporate the teachings of Cirio to include support structure releasably mountable to other support elements with the motivation of providing a way to modify the structure of the capping machine without requiring the disassembly of the entire structure. Further, as stated above, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.

Regarding claim 31, Hamataka and Cirio teach all of the elements described above. Hamataka further teaches the apparatus of claim 17, wherein said bottom support element is a column that has a polygonal cross section and wherein said column is concentric with said machine axis (See Fig 1, #10 for the cylindrical support element that is concentric with the machine axis).

Regarding claim 32, Hamataka and Cirio teach all of the elements described above. Hamataka further teaches the apparatus of claim 17, wherein a motor selected from the group consisting of said first and second motors is secured to said head plate (See Fig 1 illustrating the second motor {#5} is secured to the head plate {identified in annotated Fig 1 in the rejection of claim 1}), wherein said motor's shaft guide extends vertically downward toward said respective drive-gear wheel along a direction parallel to said machine axis (See Fig 1 illustrating that the second motor's shaft extends vertically downward in a direction parallel to the machine axis).

Regarding claim 33, Hamataka and Cirio teach all of the elements described above. Hamataka further teaches the apparatus of claim 32, wherein said shaft guide extends into a ring-shaped region between said top support and said capping arrangements (See annotated Fig 1 of Hamataka below illustrating a ring-shaped region between the top support and the capping arrangements, with the shaft guide illustrating that the shaft of the second motor extends into the ring-shaped region).


    PNG
    media_image9.png
    560
    319
    media_image9.png
    Greyscale

Fig 9. Annotated Fig 1 of Hamataka illustrating a ring-shaped region underneath a top support.

Regarding claim 34, Hamataka and Cirio teach all of the elements described above. Hamataka further teaches the apparatus of claim 32, wherein said second drive-gear wheel extends into a ring-shaped region between said top support and said capping arrangements (See annotated Fig 1 of Hamataka above {Fig 9} illustrating a ring-shaped region between the top support and the capping arrangements, with the shaft guide illustrating that the shaft of the second motor extends into the ring-shaped region).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731